Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	The examiner is withdrawing the rejections in the previous Office Action because two different sets of claims were filed on 3/19/20, but the amended claims of 3/19/20 were not examined. To expedite prosecution, the composition and process that are commensurate in scope with Figure of 4 of instant specification should be claimed to overcome the present rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1. 	Claims 32-53 are rejected under 35 U.S.C. 102(b) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over by Li et al. (US 2011/0176661)
2.	Regarding claims 32-53, Li teaches a multi-layered battery separator for a lithium secondary battery comprises: a first microporous layer of a first polypropylene-based dry- processed resin layer with slit like pores bonded to a second layer of a wet- processed membrane with rounded pores, wherein the separator has a thickness of at least one of from about 5.0-30.0 microns and a ratio of MD/TD tensile strength from 1.5 to 3 (see Fig. below).
3.	Li teaches a multi-layered battery separator for a lithium secondary battery
(see Fig. below) comprises at least a first polypropylene-based resin layer of a dry-processed membrane bonded to a second polyethylene-based resin layer of a wet- processed membrane, a puncture strength of greater than about 630 gf, and a dielectric breakdown of at least about 2000V (see Fig. below).
4.	Li teaches a multi-layered membrane comprises: a first layer of a dry- processed membrane bonded to a second layer of a wet-processed membrane (see Fig. below).
5.	Li teaches multi-layered membrane comprises three layers including a first layer of a dry-processed membrane bonded to a first side of a second layer of a wet- processed membrane and a third layer of a dry-processed membrane bonded to a second side of the second layer (see Fig. below). Li teaches multi-layer battery separator, and Multi-layer, as used herein, refers to two or more layers [0026]. They teach a PE layer 12′ between two like PP layers 16 [0029]. Li teaches separator 12 (Fig. 1) [0020] can have a thickness of 6 microns [0027].

    PNG
    media_image1.png
    494
    554
    media_image1.png
    Greyscale

6.	The properties claimed are inherently taught by Li because according to the MPEP “When the structure taught by the reference is identical or substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent. Furthermore, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112). “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


7.	Claims 32-53 are rejected under 35 U.S.C. 102(b) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over by Yu (US5691077)
8.	Regarding claims 32-53, Yu teaches a separator has a first and a third microporous membranes sandwiching a second microporous membrane. The first and the third membranes have a greater puncture strength than the second membrane. The second membrane has a lower melting temperature than either the first or the third membranes. The first and the third membranes are preferably made from polypropylene. The second membrane is preferably made from polyethylene (summary of the invention).
9.	Table 7 teaches a trilayer separator PP/PE/PP where the PP are produced by drying process of extruding, annealing and stretching (Tables 4-6) and PE is produced by cold stretching process (wet process, Table 6). They teach a thickness of 1.02 mil = 25.9 microns (Table 7).
10.	The properties claimed are inherently taught by Yu because according to the MPEP “When the structure taught by the reference is identical or substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent. Furthermore, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112). “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLATUNJI A GODO/Primary Examiner, Art Unit 1722